DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note About Claim Numbering
Applicant is reminded that the status of every claim must be indicated after its claim number (37 CFR 1.121(c)). Claims 1-20 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 27, 38-40, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi (US 2007/0198005) in view of Takashino (US 2008/0195090), Woloszko (US 2005/0288665) and Schechter (US 2007/0156139).
Regarding claims 21-23, 42 and 43, Ichihashi discloses what can be considered a generic ultrasonic forceps (fig. 1) which includes a shaft assembly with a waveguide (fig. 2) and an end effector (3) with an ultrasonic blade (10f) and a clamp arm assembly with a longitudinal pad (e.g. 5b in fig.9). Ichihashi does not disclose the clamp pad has a plurality of openings extending along a centerline and transverse to the centerline, the openings providing access to first and second electrodes. Takashino discloses an electrosurgical forceps device and teaches that a clamp pad (figs. 10A-B) has a plurality of uniformly and laterally spaced openings extending along (and individually across) a centerline (148a), where each opening includes an electrode (144).  The electrodes, being three dimensional elements, extend along a length defined by the clamp arm assembly. Takashino does not disclose the electrodes are recessed within the openings away from the contact surface but recessed electrodes are common in the art. However, it is well established that electrodes can be raised above, flush with, or lower than the support surfaces on which they reside. Woloszko, for example, shows a device with any of those configurations (figs. 43A-D), suggesting they are functionally equivalent (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Ichihashi to include electrodes in openings extending along a centerline of a jaw as taught by Takashino, with any relationship to the clamp pad including recessed as taught by Woloszko, to produce the predictable result of allowing a user to treat tissue with electrical energy in addition to or as an alternative to ultrasonic energy for a given procedure. Both electrodes are within the opening and therefore the opening extends between them, including along an axis perpendicular to the centerline. Regarding the use of two electrodes for bipolar energy, such treatment energy is common in the art and Applicant has not disclosed that using two electrodes is critical or produces an unexpected result. In fact, using bipolar electrodes is common in the art. Schechter, for example, discloses the use of bipolar “post” style electrodes for treating tissue (figures 4A-B) which are similar to the “posts” of Takashino (144, fig. 10A-B). Therefore, before the application was filed, it would have been obvious to modify the device of Ichihashi-Takashino to include any commonly known electrode arrangement, including bipolar pairs as taught by Schechter, that would produce the predictable result of treating tissue in a desired manner. It will be noted that in this configuration each electrode has a different polarity and the blade has no polarity (i.e. a “neutral” polarity).
Regarding claim 25, the device of Ichihashi-Takashino-Woloszko-Schechter as discussed above does not disclose that at least one of the openings is oval. However, Applicant has not disclosed that the shape of the opening is critical or produces an unexpected result. That only “at least one” of the openings need be an oval suggests that the shape of at least some of the openings is not of central importance. A different embodiment of Ichihashi that has openings (114, fig. 6A) that can be any shape including oval ([0149]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Ichihashi-Takashino-Woloszko-Schechter with any commonly known shape including oval as taught by Ichihashi that would produce the predictable result of holding electrodes in a desired manner. 
Regarding claim 27, since the blade of Ichihashi extends along the centerline, when modified as taught by Takashino (which shows a centerline bisecting an electrode) and Schechter, the device of Ichihashi-Takashino-Woloszko-Schechter has a blade aligned with the centerline, where the centerline being an imaginary line extends between at least portions of the coaxial electrodes. Note however that side-by-side bipolar electrodes are also commonly found in forceps devices (e.g. fig. 18 of US 2008/0132887 to Masuda).
Regarding claims 38-40, the device of Ichihashi-Takashino-Woloszko-Schechter performs the recited method.


Claims 29, 30, 32-34 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi, Takashino, Woloszko and Schechter, further in view of Batchelor (US 2014/0276785).
Regarding claims 29 and 45, Ichihashi further discloses a clamp arm body (e.g. 5a) and once modified as discussed above will have electrodes that extend toward the clamp body, but does not disclose that each electrode has a body and a terminal. However, L-shaped electrodes are common in the art and Applicant has not disclosed that the shape of the electrode is critical or produces unexpected results. Batchelor, for example, discloses several different embodiments with L-shaped electrodes (e.g. figs. 1-3, 5A and 6a-c). This configuration allows tissue to be treated in different locations relative to the orientation of the end effector (cf. figs. 5A and 5B). Further, if the width of the longer portion (i.e. the vertical part of the “L”) is defined as the terminal while the remaining width (i.e. the horizontal part of the “L” not including the vertical part) is defined as the body portion, then the terminal is closer to the centerline than the body portion. Therefore, before the application was filed, it would have been obvious to modify the device of Ichihashi-Takashino-Woloszko-Schechter to include electrodes with bodies and transverse terminals, as taught by Batchelor, including where the terminal is closer to the centerline than the body, that would produce the predictable result of allowing the device to treat tissue in different location relative to the orientation of the end effector with at least bipolar energy.
Regarding claims 30, the body portions of the electrodes in the device of Ichihashi-Takashino-Woloszko-Schechter-Batchelor are exposed through the openings to engage tissue and face the blade (see the figures of Takashino, Schechter and Batchelor cited above). All parts of any given electrode are electrically connected to all other parts.
Regarding claim 32, Ichihashi further discloses the clamp arm body has an outer surface facing away from the blade and through which an opening extends that holds a portion of the clamp pad is exposed (fig. 9).
Regarding claim 33, the device of Ichihashi-Takashino-Woloszko-Schechter- Batchelor has terminals which extend beyond the outer surface of the clamp arm body (see e.g. the above cited figures of Batchelor).
Regarding claim 34, there is a line that can be drawn in the device of Ichihashi-Takashino-Woloszko-Schechter-Batchelor such that any terminal is “laterally interposed” between some part of the clamp pad and the clamp arm body, where whatever opening is made in the clamp pad to allow the arrangements discussed above (which include exposed terminals) can be considered openings.  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi, Takashino, Woloszko and Schechter, further in view of Masuda (US 2008/0132887).
Regarding claim 41, the device of Ichihashi-Takashino-Woloszko-Schechter does not disclose that the electrodes are configured to have a first polarity while the ultrasonic blade has a second polarity. However, this configuration is common in the art at least as demonstrated by Masuda which has two recessed electrodes laterally offset from a centerline that form a bipolar pair with the ultrasonic blade (fig. 15, [0143]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Ichihashi-Takashino-Woloszko-Schechter with a switch assembly to allow any electrodes to function as bipolar pairs, including the electrodes as one pole and the blade as the other pole as taught by Masuda, that would produce the predictable result of allowing a user to apply tissue in a desired manner.

 Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi (US 2007/0198005) in view of Takashino (US 2008/0195090) and Masuda (US 2008/0132887).
Regarding claims 36-37, Ichihashi discloses what can be considered a generic ultrasonic forceps (fig. 1) which includes a shaft assembly with a waveguide (fig. 2) and an end effector (3) with an ultrasonic blade (10f) and a clamp arm assembly with a longitudinal pad (e.g. 5b in fig.9). Ichihashi does not disclose the clamp pad has a plurality of openings extending along a centerline and transverse to the centerline, the openings providing access to first and second electrodes. Takashino discloses an electrosurgical forceps device and teaches that a clamp pad (figs. 10A-B) has a plurality of uniformly and laterally spaced openings extending along (and individually across) a centerline (148a), where each opening exposes an electrode (144).  The electrodes, being three dimensional elements, extend along a length defined by the clamp arm assembly. Takashino does not disclose the electrodes are laterally offset at the same distance from the centerline. However, electrodes are known to have numerous configurations and Applicant has not disclosed that electrodes equally spaced from a centerline is critical or produces unexpected results. Masuda, for example, discloses a device very similar to Ichihashi and shows electrodes laterally offset at the same distance from the centerline (153, fig. 18). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Ichihashi to include electrodes in openings extending along a centerline of a jaw as taught by Takashino, including laterally offset electrodes as taught by Masuda, to produce the predictable result of allowing a user to treat tissue with electrical energy in addition to or as an alternative to ultrasonic energy for a given procedure. Regarding the use of two electrodes for bipolar energy, such treatment energy is common in the art and Applicant has not disclosed that using two electrodes is critical or produces an unexpected result. In fact, Masuda discloses the ultrasonic blade can function as an electrode to form a bipolar arrangement ([0143]). Therefore, before the application was filed, it would have been obvious to modify the device of Ichihashi-Takashino-Masuda to include any commonly known electrode arrangement, including bipolar pairs as taught by Masuda, that would produce the predictable result of treating tissue in a desired manner. 

 Allowable Subject Matter
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter in claim 44: While it is generally known to use an insulating material to cover an elongate electrode to create discrete energy delivery locations (e.g. figs. 11-15 of US 2005/0113828 to Shields), the prior art does not disclose the particular version recited in claim 44 in conjunction with the structure and structural relationships recited in claim 21.

 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794